Title: From Thomas Jefferson to the Senate and the House of Representatives, 25 February 1802
From: Jefferson, Thomas
To: Senate,House of Representatives


          
            Gentlemen of the Senate & of the House of Representatives.
          
          No occasion having arisen, since the last account rendered by my predecessor, of making use of any part of the monies heretofore granted to defray the contingent charges of the government, I now transmit to Congress an official statement thereof to the 31st. day of December last, when the whole unexpended balance, amounting to 20,911. D 80 c was carried to the credit of the Surplus fund, as provided by law; and this account consequently becomes finally closed.
          
            Th: JeffersonFeb. 25. 1802.
          
        